DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 8/5/2022 has been entered. The previous rejection under 35 USC 112 is withdrawn in light of applicant’s amendments. Claims 1-11 remain pending in this application.
Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.
With regard to applicant’s argument that Dunn does not teach that the acetabular support is shaped to the corresponding bone portion of said acetabular cavity, the examiner disagrees. The term “correspond” is defined by The American Heritage dictionary as: to be in agreement, harmony or conformity; to be similar or equivalent in character, quantity, origin, structure, or function. Dunn clearly teaches that the acetabular support has a shape that is in agreement with and/or similar in structure to the bone portion of the acetabular cavity, as claimed, particularly since the acetabular support of Dunn has a shape that contours to a bone portion of the acetabular cavity. See rejection below for further explanation.
With regard to applicant’s argument that Dunn does not teach a distal surface that is a customized portion which adapts to the morphology of the acetabular cavity of the patient with a specifically processed compromised anatomy, the examiner disagrees. The anatomy of any patient in need of a prosthesis, such as the patient receiving the prothesis of Dunn, is construed as being compromised in a specifically processed way, since it is specific to the needs of that individual patient. Further, the distal surface, which is in contact with the acetabular cavity, is necessarily counter-shaped in that it has a shape, for example, a convex shape, that oppositely corresponds with respect to the acetabular cavity, which has a concave shape, in order to fit within it. As noted in the previous office action, the term “counter-shaped” is not defined by the claim language and is not disclosed in the specification. Therefore, this term has been given its broadest reasonable interpretation. Further still, Dunn discloses the use of patient-specific information to create an implant that specifically matches the bone morphology of the patient at the insertion location and includes features that are likely to result in the most successful replacement outcome for the patient (page 20, lines 32-33 through page 21, lines 1-10). It is therefore clear that the implant of Dunn, which includes the distal surface, is a customized portion which adapts to the morphology of the acetabular cavity of the patient with a specifically processed compromised anatomy, as claimed by applicant. 
With regard to applicant’s argument that Dunn teaches away from independent claim 1 since it explains that the orientation guides integrally formed in the patient-specific implant allow optimum placement for each individual patient and there is no incentive in Dunn to modify the distal surface to make it a customized portion in terms of its shape, the examiner disagrees. It is unclear how Dunn’s disclosure of integral orientation guides that allow optimum placement for each individual patient constitutes a teaching away from independent claim 1. The examiner maintains that Dunn meets the limitations of claim 1 as explained below.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the prosthesis component of claim 1 is customized for each single compromised anatomy of a patient, in order to have a morphology defined based on a specific processing of the bone anatomy to maximize the bone-implant contact by filling the bone defects and obtain a suitable stability of the implant, meanwhile positioning the prosthetic component in such a way as to ensure an optimal biomechanics of the prostheses, all this implantable through a surgical technique as less invasive as possible) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 9, recites “femoral component of hip prosthesis”, which appears to be referring to the hip prosthesis recited in line 4 and should recite – femoral component of said hip prosthesis –. 
Claim 1, line 11, also recites “a proximal end of femur”, which appears to be referring to the proximal end of the femur recited in line 8 and should recite – said proximal end of femur –. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The interpretation of claims 4, 8, and 10 under 35 U.S.C. 112(f) is maintained as explained in the previous office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-11 are also necessarily rejected because they depend from claim 1.
Claim 1 recites the limitation "the corresponding bone portion of said acetabular cavity" in line 14.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what is meant by the corresponding bone portion of the acetabular cavity and if/how this bone portion differs from the previously recited acetabular cavity of the coxal bone. 
Claim 1 recites the limitation "the bone" in each of lines 18 and 19.  It is unclear which bone applicant is referring to (i.e. the claimed coxal bone, the newly claimed femur bone, or the newly claimed corresponding bone portion of the acetabular cavity).
Claim 1 recites the limitation “at least one joint portion adapted to be directly coupled with a proximal end of femur of a patient or to be coupled with a conjugate femoral component of said hip prosthesis” in lines 7-9 and the limitation “wherein said fastening portion comprises an acetabular support having a distal surface….and a concave proximal surface opposite said distal surface adapted to receive a head of said femoral component of hip prosthesis” in lines 13-17. The structural relationship between the joint portion and the fastening portion is unclear. The examiner requests that applicant provide further clarification including the reference characters that represent these components in the figures. For example, if the fastening portion is referring to a flange/augment (such as feature 15 or 16 shown in the present figures), it is unclear how this element comprises a concave proximal surface that receives a head of said femoral component of hip prosthesis, particularly since the claim already requires that the joint portion (which appears to be referring to feature 4 in the present figures) is coupled to the femoral component of the hip prosthesis. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2015/187038 A1 to Dunn et al. (Dunn). The examiner notes that the newly amended claims necessitated the new interpretation of the reference as indicated below.
Regarding at least claim 1
Dunn teaches improved implants formed using additive manufacturing techniques that include a hemispherical cup portion, an ischium flange, a pubic ramus flange, and an ilium flange, each flange extending outwardly from the perimeter of the hemispherical cup portion (abstract).

    PNG
    media_image1.png
    872
    482
    media_image1.png
    Greyscale

Dunn meets the limitations of a joint prosthesis component (300) adapted to be fixed to a first bone extremity (acetabulum) of a joint of a single patient having compromised anatomy, wherein said first bone extremity is a coxal bone (Dunn discloses left and right hip replacements; page 15, line 12) of a patient with compromised anatomy and said joint prosthesis component is a coxal anchor (300) of hip prosthesis; said joint prosthesis component (300) comprising: at least one fastening portion (at least one of support flanges; 120, 130, and 140) adapted to be in contact with said coxal bone; at least one joint portion (110) adapted to be directly coupled with a proximal end of femur of a patient or to be coupled with a conjugate femoral component of hip prosthesis, in turn fixed to a proximal end of femur (the cup 110 of Dunn is adapted to be coupled with a femoral ball; page 21, lines 16-18); wherein said at least one fastening portion comprises an acetabular support (at least one of the support flanges; 120, 130, and 140 comprises an acetabular support since they each contact a region of patient anatomy and are designed to correspond to and contour that region; page 14, lines 20-26) having a distal surface (outer surface) adapted to be at least partially in contact with an acetabular cavity of said coxal bone (ilium, ischium, or pubic ramus), said acetabular support being shaped to the corresponding bone portion of said acetabular cavity (The term “correspond” is defined by The American Heritage dictionary as: to be in agreement, harmony or conformity; to be similar or equivalent in character, quantity, origin, structure, or function. Dunn clearly teaches that the acetabular support/flange has a shape that is in agreement with and/or similar in structure to the bone portion of the acetabular cavity, since it corresponds to and contours the ilium, ischium, or pubic ramus bone portion), and a concave proximal surface (inner surface) opposite said distal surface adapted to receive a head of said femoral component of hip prosthesis (the inner surface of at least one of the flanges shown in fig. 6 appears to be concave and at least facilitates receiving the femoral head when implanted; see 112 rejection above), wherein said fastening portion at least partially comprises a porous trabecular three-dimensional structure having a contact surface (Dunn discloses a trabecular mesh structure that is a three dimensional scaffold having a porosity of between 50% and 80%; page 3, lines 13-18) adapted to be in contact with the bone, promoting primary fixation and integration with the bone (page 14, lines 27-29 of Dunn disclose that the three dimensional scaffold is positioned across all underside surfaces of the implant to enhance osseointegration of the bone to the implant surface), wherein said fastening portion is at least partially customized to be specifically shaped with respect to the morphology of said first bone extremity processed by means of at least one surgical instrument (page 20, lines 32-33 through page 21, lines 1-3 discloses that the invention of Dunn may include the use of patient-specific information to create an implant that specifically matches the bone morphology of the patient at the insertion location and one of ordinary skill in the art would recognize that the manufacture of the implant and/or shaping of the bone extremity would necessarily be processed by some type of surgical instrument as claimed), wherein said distal surface is counter-shaped with respect to said acetabular cavity processed by means of said at least one surgical instrument (fig. 6 shows a counter-shaped distal surface in order to match the bone morphology of the patient; the examiner notes that the term “counter-shaped” is not defined by the claim or disclosed in the specification and one of ordinary skill in the art would recognize that the manufacture of the implant and/or shaping of the bone extremity would necessarily be processed by some type of surgical instrument as claimed), and wherein said distal surface is a customized portion which adapts to the morphology of the acetabular cavity of the patient with a specifically processed compromised anatomy (according to at least page 20, lines 32-33 through page 21, lines 1-3, the use of patient-specific information to create an implant that specifically matches the bone morphology of the patient at the insertion location would result in a distal surface that is a customized portion which adapts to the morphology of the acetabular cavity of the patient with a specifically processed compromised anatomy as claimed). 
It is noted that this claim includes a product by process limitation. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). Further, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.
The examiner also notes the use of functional language throughout the claim (i.e. “adapted to”). A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 2
Dunn teaches the joint prosthesis component according to claim 1, wherein said fastening portion further comprises at least one suture hole (170) to restore the continuity with soft tissues once said joint prosthesis component has been implanted (page 16, lines 22-24 discloses incorporating suture holes to enable securing of soft tissue or bone to the implant).  
Regarding at least claim 3
Dunn teaches the joint prosthesis component according to claim 2, wherein said contact surface of said three-dimensional structure and/or said at least one suture hole (170) are customized according to the compromised joint anatomy (page 16, lines 13-24 discloses the use of suture holes to have a number, size, and shape dependent on the patient’s needs which are therefore interpreted as being customized according to the compromised joint anatomy as claimed).  
Regarding at least claim 4
Dunn teaches the joint prosthesis component according to claim 3, wherein said fastening portion further comprises at least one iliac support adapted to abut at an ileum of said coxal bone (fig. 5 shows a tri-flange implant that includes at least one iliac support/flange; 120).  
Regarding at least claim 5
Dunn teaches the joint prosthesis component according to claim 4, wherein said at least one iliac support (120) is shaped to at least partially match with said ileum of said coxal bone processed by means of at least one surgical instrument (page 20, lines 32-33 through page 21, lines 1-3 disclose that the invention of Dunn may include the use of patient-specific information to create an implant that specifically matches the bone morphology of the patient, including the ileum, at the insertion location and one of ordinary skill in the art would recognize that the manufacture of the implant and/or shaping of the bone extremity would necessarily be processed by some type of surgical instrument as claimed). 
It is noted that this limitation includes a product by process limitation. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). Further, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.
Regarding at least claim 7
Dunn teaches the joint prosthesis component (300) according to any one of claim 4, wherein said iliac support consists of at least one medial flange or lateral flange (fig. 5 shows that the iliac support consists of a flange that can be interpreted as medial or lateral; 120).  
Regarding at least claim 8
Dunn teaches the joint prosthesis component according to any one of claim 1, wherein said fastening portion further comprises at least one pubic support adapted to abut at a pubis of said coxal bone (fig. 5 shows at least one pubic support; 140).
Regarding at least claim 9
Dunn teaches the joint prosthesis component according to claim 8, wherein said at least one pubic support (140) is shaped to at least partially match with said pubis of said coxal bone processed by means of at least one surgical instrument (page 20, lines 32-33 through page 21, lines 1-3 disclose that the invention of Dunn may include the use of patient-specific information to create an implant that specifically matches the bone morphology of the patient, including the pubis, at the insertion location and one of ordinary skill in the art would recognize that the manufacture of the implant and/or shaping of the bone extremity would necessarily be processed by some type of surgical instrument as claimed). 
It is noted that this limitation includes a product by process limitation. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). Further, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.
Regarding at least claim 10
Dunn teaches the joint prosthesis component according to any one of claim 1, wherein said fastening portion further comprises at least one ischial support adapted to abut at an ischium of said coxal bone (fig. 5 shows at least one ischial support; 130).
Regarding at least claim 11
Dunn teaches the joint prosthesis component according to claim 10, wherein said at least one ischial support (130) is shaped to at least partially with match said ischium of said coxal bone processed by means of at least one surgical instrument (page 20, lines 32-33 through page 21, lines 1-3 disclose that the invention of Dunn may include the use of patient-specific information to create an implant that specifically matches the bone morphology of the patient, including the ischium, at the insertion location and one of ordinary skill in the art would recognize that the manufacture of the implant and/or shaping of the bone extremity would necessarily be processed by some type of surgical instrument as claimed). 
It is noted that this limitation includes a product by process limitation. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). Further, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of US Patent No. 9,248,023 B2 to Ries et al. (Ries).
Dunn teaches the invention substantially as claimed according to claim 6, including an iliac support flange (120) that appears to extend from the distal surface of said acetabular support and is designed to enable fixation of the implant to the surrounding patient bone (page 14, lines 20-26 and fig. 2). However, Dunn does not teach that the iliac support consists of at least one stem that is inserted into said ileum.
Ries teaches an iliac canal prosthesis for implantation in an iliac canal and acetabulum of an ilium that comprises a stem and an acetabular component such that the stem may be configured to be implanted in the iliac canal (abstract). Ries further teaches that acetabular prostheses utilizing the iliac canal are not intended to address the many special circumstances, substantial bone losses, poor bone quality, and other challenges that face a surgeon during complex revision hip surgeries (col. 2, lines 46-54). Ries contemplates the use of the iliac canal as an anchor support and means to orient and mount an acetabular shell when the acetabular region is compromised, particularly through the use of a stem portion inserted into the iliac canal for the purpose of forming a foundation for building up lost or compromised bone (col. 5, lines 45-52 and fig. 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the iliac support/flange of Dunn, which enables fixation of the implant to the surrounding bone, for an iliac support that consists of at least one stem that is inserted into said ileum, such as that taught by Ries, in order to form a foundation for building up lost bone and provide an anchor support as means to mount an acetabular shell when the acetabular region is compromised, as taught by Ries. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/Jennifer Dieterle/           Supervisory Patent Examiner, Art Unit 3774